Name: Commission Regulation (EEC) No 708/91 of 22 March 1991 amending Regulation (EEC) No 4115/88 as regards the maximum amounts of aid eligible per year to promote the extensification of production
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  economic policy;  agricultural policy
 Date Published: nan

 No L 77/30 Official Journal of the European Communities 23 . 3 . 91 COMMISSION REGULATION (EEC) No 708/91 of 22 March 1991 amending Regulation (EEC) No 4115/88 as regards the maximum amounts of aid eligible per year to promote the extensification of production THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (*), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article lb (6) thereof, Article 1 Regulation (EEC) No 4115/88 is hereby amended as follows : 1 . Article 13 is replaced by the following : 'Article 13 The amounts referred to in Annex II shall be converted into national currencies according to the reference exchange rate, referred to in the second para ­ graph of Article 3 of Commission Regulation (EEC) No 1866/90 Q, in force on 1 January in the year in respect of which the amount is paid. Whereas Article 22 of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing finan ­ cial instruments (3) provides that amounts in Commission decisions are to be denominated in ecus ; whereas that Article has been applicable since the entry into force of Commission Regulation (EEC) No 1866/90 of 2 July 1990 on arrangements for using the ecu for the purposes of the budgetary management of the Structural Funds (4) ; whereas, therefore, Commission Regulation (EEC) No 4115/88 of 21 December 1988 laying down detailed rules for applying the aid scheme to promote the extensifica ­ tion of production Q should be amended by replacing the reference to agricultural conversion rates by a reference to the ecu exchange rate ; whereas, moreover, in order to prevent a reduction of the equivalent in national currency of the maximum amounts eligible per year listed in Annex II to that Regulation as a result of the amendment in question, it is appropriate to increase the amounts concerned by multiplying them by the correcting factor specified in Article 1 of Commission Regulation (EEC) No 52/90 of 10 January 1990 fixing the correcting factor provided for in Article 6 of Council Regulation (EEC) No 1677/85 on monetary compensatory amounts in agricul ­ ture (6) ; 0 OJ No L 170, 3. 7 . 1990, p. 36 .' 2. Annex II is replaced by the Annex to this Regulation . Article 2 Whereas provision should be made for transitional arran ­ gements governing the period from 6 July 1990 until the entry into force of this Regulation ; This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991 . The national currency value of the maximum amounts eligible per year listed in Annex II to Regulation (EEC) No 4115/88, applicable on 5 July 1990, shall continue to apply in respect of aid granted during the period from 6 July 1990 to 31 December 1990 . (') OJ No L 93, 30 . 3 . 1985, p. 1 . (2) OJ No L 353, 17. 12 . 1990, p. 23 . (3) OJ No L 374, 31 . 12. 1988, p. 1 . (4) OJ No L 170, 3 . 7 . 1990, p. 36 . O OJ No L 361 , 29 . 12 . 1988 , p. 13 . (6) OJ No L 8, 11 . 1 . 1990, p . 22 . 23 . 3 . 91 Official Journal of the European Communities No L 77/31 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 77/32 Official Journal of the European Communities 23 . 3 . 91 ANNEX ANNEX II MAXIMUM AMOUNTS ELIGIBLE PER YEAR Livestock  Cattle (beef/veal)  Sheep and goats (in ecus) 241 per head by which the herd is actually reduced or 75 per head in the herd before the undertaking was given 212 per head by which the flock was actually reduced or 63 per head in the flock before the undertaking was given 206 per ha Annual crops  Cereals  Oilseed crops, rape, sunflower and soya (seed)  Peas and field beans  Tobacco  Cotton  Vegetables Perennial crops  Olive oil (specialized olive groves)  Citrus fruit  Other fruit  Wine 344 per ha 1 031 per ha 687 per ha'